


Exhibit 10.61

 

[g360782kii001.jpg]

 

Date:

March 4, 2010

 

 

To:

Peter Blackmore

 

 

From:

UTStarcom, Inc. Board of Directors

 

 

Re:

Special Bonus

 

UTStarcom is pleased to offer you a special bonus of $800,000, less applicable
withholdings for federal, state, local and other taxes.  This bonus will be paid
out upon UTStarcom terminating your employment with UTStarcom without “cause”
(as such term is defined in the Amended and Restated Change of
Control/Involuntary Termination Severance Agreement between you and UTStarcom
(the “Severance Agreement”)), provided the following conditions are met:

 

·                  Successful transition of your duties and responsibilities as
Chief Executive Officer of UTStarcom to your successor appointed and/or
designated by the Board of Directors of UTStarcom, as determined by the
Compensation Committee; and

·                  Successful completion/closing of the sale of common stock by
UTStarcom to Beijing E-Town International Investment and Development Co., Ltd.,
Ram Max Group Limited and Shah Capital Management for an aggregate consideration
of approximately $48.5 million in cash (the “Investment”), as determined by the
Compensation Committee; and

·                  You signing and not revoking a waiver and release of all
claims in favor of UTStarcom and its affiliates in a reasonable form
satisfactory to UTStarcom (it being understood that you will not be required to
waive or release any rights related to UTStarcom’s indemnification obligations
or that arise under UTStarcom’s D&O insurance coverage), which must become
effective within sixty (60) days of your termination of employment.

 

For purposes of clarification, this cash bonus is separate from the provisions
of the Severance Plan and will not be paid if you voluntarily terminate your
employment with UTStarcom for any reason or UTStarcom terminates such employment
for “cause.”  This bonus is intended to be subject to a substantial risk of
forfeiture within the meaning of Treasury Regulation Section 1.409A-1(d) and
that the payment of the bonus, to the extent earned, would be paid within the
short-term deferral period within the meaning of the Treasury Regulation
Section 1.409A-1(b)(4).  It is the intent of the parties that the bonus comply
in all respects with the Internal Revenue Code Section 409A and shall be
interpreted in accordance with that intent.

 

Thank you for your continued commitment and contributions to UTStarcom.  If you
have any questions about this special bonus, please contact Al Lenzmeier at
(612) 327-5944.

 

[g360782kii002.jpg]

--------------------------------------------------------------------------------
